DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 01/27/2022. Currently, claims 1-29 and 31-35 are pending. Claims 1 and 23 have been amended. Claim 30 has been cancelled. No newly added claim(s). Claims 10-22 have been withdrawn from further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21-29 and 31-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites in part, 
“wherein the artificial neural network is updated after the first product image is received, compared and verified...” 
Applicant’s specification fails to show support for the recited feature. 
 
Applicant’s filed specification teaches that “[t]he specified technical result is also achieved by the fact that the method of automatic selection of the product images for artificial neural network learning done by a POS system with at least one data processing module contains the stages when (a) the barcode is read by placing a product against the barcode reader by a cashier, and the barcode data signal is developed; (b) the barcode data signal gives the data about the scanned product stored in the POS system memory, and if this database does not contain the data about the scanned product, then a new entry about this product is created; (c) the moment of receiving the barcode data signal gives the image of the placed product to the image capture device configured to receive the video data from the barcode reading area; (d) the received image of the placed product is stored with the data about the scanned product in the product database; (e) the abovementioned stages (a)-(d) are repeated for each product placed against the barcode reader, then the product images are automatically selected or updated to teach an artificial neural network used to detect the cashier fraud.” See paragraph 0024. Also, see paragraph 0036. 
In addition, paragraph 0078 teaches that “[at] least one data processing module may generate or update the product images, teach an artificial neural network, and detect cashier fraud in parallel. Once the data processing module receives an image of the scanned item, this image is used in parallel for verification and for generation or updating the product images. And if this image is added to the product images before the verification runs to the end, then, for this case, the data processing module is configured so that the image of the scanned item is not compared with the just added new product image.” 
From the above paragraphs, it appears the product database used by the artificial neural network is updated with product images prior to product verification. 
Applicant is respectfully requested to particularly point out portion(s) of the disclosure that shows support for the recited feature. 
Claims 23 and 35 recite similar limitation as set forth in claim 1, and therefore are rejected based on the same rationale. 
Claims 2-9, 24-29 and 31-34 are rejected based on their dependence, directly or indirectly, on claims 1 or 23. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites in part, 
“wherein the verification comprises: 
comparing a first product image received from the image capture device at the moment of receiving the barcode data signal… and comparing at least a second product image received from the image capture device at the moment of receiving the barcode data signal… and 
wherein verification compares image descriptors of each scanned item and of the images for the scanned product barcode using Euclidean distance…;”
It is unclear if the “captured product image/database product image” comparison and “image descriptor/product barcode image” comparison occurs simultaneously or at separate times during the verification process.   
Claims 23 and 35 recite similar limitation as set forth in claim 1, and therefore are rejected based on the same rationale. 
Claims 2-9, 24-29 and 31-34 are rejected based on their dependence, directly or indirectly, on claims 1 or 23. 

Claim 23 recites the limitation "the image capture device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s amendments and arguments, see pgs 1 & 2, filed 01/27/2022, with respect to the rejection of claims 1-9, 23-29 and 31-35 under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of claims 1-9, 23-29 and 31-35 has been withdrawn. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the cited and/or relevant prior art, single or in combination, teaches the limitations: 
“wherein the verification comprises: 
comparing a first product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the first product corresponding to the barcode data and comparing at least a second product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the second product corresponding to the barcode data…;
detect fraud when the verification result is negative, 
wherein data about each product comprises a product price; and 
wherein if the product price of the product is less than a pre-set threshold, then the product is not verified”, as recited in claim 1.  
Claims 23 and 35 recite similar limitations, and therefore are patentable over prior art. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687